Citation Nr: 1506568	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1964 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal arises from the jurisdiction of the RO in North Little Rock, Arkansas.  

The Veteran gave testimony at a Travel Board hearing in February 2014.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted service connection for low back arthritis in a September 2012 rating decision, and at that time, a 10 percent rating was established.  Essentially, the findings of a VA examination report, dated in August 2012, were relied upon to determine the level of severity associated with the service-connected disability.  The Veteran disagreed with the rating assigned.  

He stated that he was only able to perform range of motion exercises at his 2012 VA examination due to the influence of prescribed medication.  He noted that he does not like to take the drug OxyContin, as the narcotic effect is limiting in his ability to engage in the activities of daily living.  He implied that when his back flares-up in pain, he would prefer to lie on his back and limit his physical activities as opposed to continue with medication (an option which is not always available).  Regardless of the usage of medication, the Veteran stated that there is greater functional impact in his back than what was assessed by the examiner.  

In a hearing before the undersigned, the Veteran stated that he is often unable to bend forward when objects are dropped, and that he will squat down to retrieve such an object due to the limiting factors associated with his service-connected back condition.  The Veteran maintained that his condition grows "worse and worse" over the course of time.  

Upon closer review, the August 2012 VA examination report does note that pain on motion is the chief factor associated with the Veteran's disability.  There is no mention as to other limiting factors associated with medication usage.  Further, it is noted that the findings did not report the presence of muscle spasms or any neurological symptoms associated with the service-connected low back disorder.  The Veteran is diabetic, and has been assessed as having symptomology associated with neuropathy; however, subsequent to the 2012 examination, he reported consistent lower extremity pain which could, potentially, be representative of neurological symptoms associated with the service-connected low back disorder.  Also, in the hearing with the undersigned, the Veteran stated that he was told by clinicians that he experiences muscle spasms, and as the presence of such symptoms was specifically shown not to be present in 2012, should they exist at present as alleged, there would be evidence of more severe low back pathology and of a progressively worsening disability picture.  

The VA examination of record, afforded in August 2012, is, while somewhat dated, not so old as to be necessarily unhelpful in the resolution of the appeal.  Given, however, that the Veteran has alleged continual worsening of his condition, and has specifically mentioned current symptoms which are not noted in the most recent VA examination report, it is not abundantly clear that the examination report accurately reflects the severity of the service-connected disability picture.  Thus, in light of the Veteran's allegations, and in noting that for claims for an increase in rating that a current understanding of the service-connected disability picture is of paramount importance, the claim will be remanded so that a new, comprehensive VA examination report can be afforded.   See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

In addition to this action, it is noted that the VA clinical records available for this Veteran are somewhat limited in nature.  While there appear to be some records present from 2013, it is asked that any outstanding VA records, particularly those dating from after 2013, be located and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records for the Veteran relevant to treatment for low back disablement, with particular attention to any clinical consultations occurring subsequent to 2013.  Should no records be available, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA examination to determine the level of severity of service-connected arthritis in the lumbar spine.  In this regard, the examiner should discuss the functional impact associated with lumbar spine disability, should conduct range of motion studies (to include documenting where pain begins, and if it is present on repeated motion), and should specifically annotate as to if muscle spasms and/or any neurological involvement (radiculopathy, etc.) is present on objective examination.  

Any neurological disablement in the extremities should be referenced, and it should be opined as to if it is at least as likely as not (50 percent probability or greater) that such a condition is a manifestation of the service-connected back arthritis (as opposed to other, nonservice-connected pathology such as current diabetes).  A rationale should accompany all conclusions associated with the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in the entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




